Exhibit 10.2
Execution Version

 

JOINDER AGREEMENT

 

REVOLVING CREDIT AGREEMENT JOINDER AGREEMENT, dated as of January 14, 2014 (this
“Agreement”), among The ServiceMaster Company, a Delaware corporation (the
“Parent Borrower”), The ServiceMaster Company, LLC, a Delaware limited liability
company (the “Successor Company”), each of the other Loan Parties (as defined in
the Revolving Credit Agreement) and CITIBANK, N.A., as administrative agent (the
“Administrative Agent”) and collateral agent (the “Revolving Collateral Agent”)
and Issuing Bank (as defined in the Revolving Credit Agreement), in each case
for the banks and other financial institutions (the “Lenders”) from time to time
parties to the Revolving Credit Agreement (as hereinafter defined).

 

W I T N E S S E T H:

 

WHEREAS, the Parent Borrower and the Administrative Agent are parties to the
Revolving Credit Agreement, dated as of July 24, 2007 (as amended by Amendment
No. 1, dated as of February 2, 2011, by Extension Amendment No. 1, dated as of
January 30, 2012 and by Amendment No. 3, dated November 27, 2013, the “Revolving
Credit Agreement”), among the Parent Borrower, the Lenders, the Administrative
Agent and the other parties thereto;

 

WHEREAS, pursuant to the Agreement and Plan of Merger, dated as of January 14,
2014, between the Parent Borrower and the Successor Company and attached as
Exhibit A hereto, the Parent Borrower is merging with and into the Successor
Company, with the Successor Company as the surviving corporation (the “Merger”);

 

WHEREAS, subsection 7.3(a) of the Revolving Credit Agreement expressly permits
the Merger, subject to the terms and conditions set forth therein;

 

WHEREAS, pursuant to subsection 7.3(a)(i) of the Revolving Credit Agreement, in
connection with the Merger, the Successor Company is required to expressly
assume all the obligations of the Parent Borrower under the Revolving Credit
Agreement and the Loan Documents to which the Parent Borrower is a party;

 

WHEREAS, pursuant to subsection 7.3(a)(iv) of the Revolving Credit Agreement, in
connection with the Merger, each Subsidiary Guarantor is required to expressly
confirm all of its obligations under its Subsidiary Guarantee;

 

WHEREAS, pursuant to subsection 7.3(c) of the Revolving Credit Agreement,
concurrently with the Merger, the Successor Company will succeed to, and be
substituted for, and may exercise every right and power of, the Parent Borrower
under the Loan Documents, and the Parent Borrower shall thereupon be relieved of
all obligations and covenants under the Revolving Credit Agreement and the other
Loan Documents; and

 

--------------------------------------------------------------------------------


 

WHEREAS, pursuant to subsections 7.3(d) and 7.3(a)(vi)(y) of the Revolving
Credit Agreement, clauses (ii) and (iii) of subsection 7.3(a) do not apply to,
and no legal opinion need be delivered in connection with, the Merger;

 

NOW, THEREFORE, in consideration of the foregoing and for other good and
valuable consideration, the receipt of which is hereby acknowledged, the parties
hereto hereby agree as follows:

 

1.                                      Defined Terms.  Unless otherwise defined
herein, terms defined in the Revolving Credit Agreement and used herein shall
have the meanings given to them in the Revolving Credit Agreement.

 

2.                                      Assumption and Joinder of Agreements and
Obligations.  Effective as of the Effective Date (as defined below), the
Successor Company hereby becomes a party to the Revolving Credit Agreement, the
Guarantee and Collateral Agreement and each other Security Document to which the
Parent Borrower is a party and expressly assumes, confirms and agrees to perform
and observe all of the indebtedness, obligations (including, without limitation,
all obligations in respect of the Loans and the Letters of Credit), covenants,
agreements, terms, conditions, duties and liabilities of the “Parent Borrower”
thereunder and with respect thereto and under or with respect to, any Loan
Notes, any Letters of Credit and any of the other Loan Documents to which the
Parent Borrower is a party in its capacity as “Parent Borrower” as fully as if
the Successor Company were originally a signatory in the capacity of the “Parent
Borrower” thereto (it being understood that the Successor Company is no longer
an Immaterial Subsidiary).  At all times after the effectiveness of such
joinder, all references to the “Parent Borrower” in the Revolving Credit
Agreement, any Loan Notes, any Letter of Credit or any of the other Loan
Documents and any and all certificates and other documents executed by the
Parent Borrower in connection therewith shall be deemed to refer to the
Successor Company, as more fully described in the Revolving Credit Agreement.

 

3.                                      Representations and Warranties.  The
Successor Company represents and warrants to each of the Lenders that as of the
Effective Date:

 

a)                  the execution, delivery and performance by the Successor
Company of this Agreement, the Revolving Credit Agreement and each other Loan
Document to which it is a party are within the Successor Company’s
organizational powers, have been duly authorized by all necessary corporate or
other organizational action, and will not (i) violate any Requirement of Law or
Contractual Obligation of the Successor Company in any respect that would
reasonably be expected to have a Material Adverse Effect or (ii) result in, or
require, the creation or imposition of any Lien (other than Permitted Liens)

 

2

--------------------------------------------------------------------------------


 

on any of the Successor Company’s properties or revenues pursuant to any such
Requirement of Law or Contractual Obligation;

 

b)                  this Agreement, the Revolving Credit Agreement and each
other Loan Document to which it is a party constitutes a legal, valid and
binding obligation of the Successor Company, enforceable against the Successor
Company in accordance with its terms, except as enforceability may be limited by
applicable domestic or foreign bankruptcy, insolvency, reorganization,
moratorium or similar laws affecting the enforcement of creditors’ rights
generally and by general equitable principles (whether enforcement is sought by
proceedings in equity or at law); and

 

c)                   after giving effect to the Merger and this Agreement, to
the extent required to be Collateral pursuant to the terms of the Security
Documents and the Revolving Credit Agreement, the Collateral owned by the
Successor Company will (a) continue to constitute Collateral under the Security
Documents and (b) be subject to a Lien in favor of the Collateral Agent.

 

4.                                      Effectiveness.  This Agreement shall
become effective on the date (such date, if any, the “Effective Date”) that the
following conditions have been satisfied:

 

a)                  the Administrative Agent shall have received (i) a
counterpart of this Agreement executed by the Parent Borrower, the Successor
Company and each of the other Loan Parties and (ii) a counterpart of the
Assumption Agreement to the Guarantee and Collateral Agreement, executed by the
Successor Company;

 

b)                  the Merger shall have occurred; and

 

c)                   the Administrative Agent shall have received a certificate
signed by a Responsible Officer of the Parent Borrower to the effect that the
Merger complies with the applicable provisions described in subsection 7.3(a) of
the Revolving Credit Agreement.

 

5.                                      Amendment to Revolving Credit
Agreement.  Effective as of the Effective Date, the Revolving Credit Agreement
is hereby deemed to be amended to the extent, but only to the extent, necessary
to effect the joinder provided for hereby.  Except as expressly set forth
herein, (i) this Agreement shall not by implication or otherwise limit, impair,
constitute a waiver of or otherwise affect the rights and remedies of the
Lenders, the Administrative Agent, the Revolving Collateral Agent or the other
Secured Parties under the Revolving Credit Agreement or any other Loan Document
and (ii) shall not alter, modify, amend or in any way affect any of the terms,
conditions, obligations, covenants or agreements contained in

 

3

--------------------------------------------------------------------------------


 

the Revolving Credit Agreement or any other provision of the Revolving Credit
Agreement or any other Loan Document.

 

6.                                      Affirmation of Loan Documents.  Each and
every term, condition, obligation, covenant and agreement contained in the
Revolving Credit Agreement or any other Loan Document is hereby ratified and
re-affirmed by the Successor Company in all respects and shall continue in full
force and effect, except as expressly modified hereby.  Each of the other Loan
Parties hereby consents to this Agreement and reaffirms its obligations under
the Loan Documents to which it is party, including its Subsidiary Guarantee.
Each other Loan Party hereby confirms that each Loan Document to which it is a
party and all of its Collateral encumbered thereby will continue to guarantee or
secure, as the case may be, as and to the extent provided therein, the payment
and performance of all “Obligations” under each of the Loan Documents to which
is a party (in each case as such terms are defined in the applicable Loan
Document).  This Agreement shall constitute a Loan Document for purposes of the
Revolving Credit Agreement and from and after the Effective Date, all references
to the Revolving Credit Agreement in any Loan Document and all references in the
Revolving Credit Agreement to “this Agreement”, “hereunder”, “hereof” or words
of like import referring to the Revolving Credit Agreement, shall, unless
expressly provided otherwise, refer to the Revolving Credit Agreement as
modified by this Agreement.

 

7.                                      Intercreditor Agreement.  The Successor
Company hereby acknowledges that it has received a copy of the Intercreditor
Agreement and consents thereto, agrees to recognize all rights granted thereby
to the Term Loan Agent, the Term Loan Creditors, the Revolving Credit Agent, the
Revolving Creditors, any Additional Agent and any Additional Creditors (as each
such term is defined in the Intercreditor Agreement), and will not do any act or
perform any obligation which is not in accordance with the agreements set forth
in the Intercreditor Agreement. The Successor Company further acknowledges and
agrees that it is not an intended beneficiary or third party beneficiary under
the Intercreditor Agreement, except as expressly provided in Section 7.10 of the
Intercreditor Agreement.

 

8.                                      GOVERNING LAW.  THIS AGREEMENT AND THE
RIGHTS AND OBLIGATIONS OF THE PARTIES UNDER THIS AGREEMENT SHALL BE GOVERNED BY,
AND CONSTRUED AND INTERPRETED IN ACCORDANCE WITH, THE LAW OF THE STATE OF NEW
YORK WITHOUT GIVING EFFECT TO ITS PRINCIPLES OR RULES OF CONFLICT OF LAWS TO THE
EXTENT SUCH PRINCIPLES OR RULES ARE NOT MANDATORILY APPLICABLE BY STATUTE AND
WOULD REQUIRE OR PERMIT THE APPLICATION OF THE LAWS OF ANOTHER JURISDICTION.

 

4

--------------------------------------------------------------------------------


 

9.                                      Counterparts.  This Agreement may be
executed by one or more of the parties to this Agreement on any number of
separate counterparts, and all of said counterparts taken together shall be
deemed to constitute one and the same instrument.  Delivery of an executed
signature page of this Agreement by facsimile transmission shall be effective as
delivery of a manually executed counterpart hereof.  A set of the copies of this
Agreement signed by all the parties shall be lodged with the Successor Company
and the Administrative Agent.

 

10.                               Section Headings.  The section headings in
this Agreement are for convenience of reference only and are not to affect the
construction hereof or to be taken into consideration in the interpretation
hereof.

 

11.                               Severability.  Any provision of this Agreement
that is prohibited or unenforceable in any jurisdiction shall, as to such
jurisdiction, be ineffective to the extent of such prohibition or
unenforceability without invalidating the remaining provisions hereof, and any
such prohibition or unenforceability in any jurisdiction shall not invalidate or
render unenforceable such provision in any other jurisdiction.

 

12.                               Successors and Assigns.  The provisions of
this Agreement shall be binding upon and inure to the benefit of the parties
hereto and their respective successors and assigns.

 

13.                               WAIVERS OF JURY TRIAL.  EACH PARTY HERETO
HEREBY IRREVOCABLY AND UNCONDITIONALLY WAIVES TRIAL BY JURY IN ANY LEGAL ACTION
OR PROCEEDING RELATING TO THIS AGREEMENT OR ANY NOTES OR ANY OTHER LOAN DOCUMENT
AND FOR ANY COUNTERCLAIM THEREIN.

 

[The Remainder of This Page is Left Intentionally Blank]

 

5

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed and delivered by their respective proper and duly authorized officers
as of the date first set forth above.

 

 

 

THE SERVICEMASTER COMPANY

 

 

 

 

 

By:

/s/ Alan J. M. Haughie

 

 

Name:

Alan J.M. Haughie

 

 

Title:

Senior Vice President & Chief Financial Officer

 

 

 

 

 

 

 

THE SERVICEMASTER COMPANY, LLC

 

 

 

 

 

 

 

By:

/s/ Alan J. M. Haughie

 

 

Name:

Alan J.M. Haughie

 

 

Title:

Senior Vice President & Chief Financial Officer

 

[Signature Page — Revolving Credit Agreement Joinder]

 

--------------------------------------------------------------------------------


 

 

Acknowledged and Accepted:

 

 

 

 

 

 

 

CITIBANK, N.A., as Administrative Agent and Revolving Collateral Agent

 

 

 

 

 

 

 

By:

/s/ Brian J. Roth

 

 

Name:

Brian J. Roth

 

 

Title:

Vice President

 

[Revolving Credit Joinder]

 

--------------------------------------------------------------------------------


 

 

Consented and agreed (for purposes of Section 4 only):

 

 

 

 

 

 

CDRSVM HOLDING, LLC (formerly CDRSVM Holding, Inc.)

 

 

 

 

 

 

By:

/s/ Alan J.M. Haughie

 

 

Name:

Alan J.M. Haughie

 

 

Title:

Senior Vice President & Chief

 

 

 

Financial Officer

 

[Signature Page – Revolving Credit Agreement Joinder]

 

--------------------------------------------------------------------------------


 

 

THE TERMINIX INTERNATIONAL COMPANY LIMITED PARTNERSHIP
By: TERMINIX INTERNATIONAL, INC., its general partner

 

 

 

 

 

 

 

 

 

By:

/s/ Alan J.M. Haughie

 

 

Name:

Alan J.M. Haughie

 

 

Title:

Senior Vice President & Chief

 

 

 

Financial Officer

 

 

 

 

 

 

 

MERRY MAIDS LIMITED PARTNERSHIP

 

By: MM MAIDS L.L.C., its general partner

 

 

 

 

 

 

 

 

 

By:

/s/ Alan J.M. Haughie

 

 

Name:

Alan J.M. Haughie

 

 

Title:

Senior Vice President & Chief

 

 

 

Financial Officer

 

 

 

 

 

 

 

MM MAIDS L.L.C.

 

 

 

 

 

 

 

By:

/s/ Alan J.M. Haughie

 

 

Name:

Alan J.M. Haughie

 

 

Title:

Senior Vice President & Chief

 

 

 

Financial Officer

 

 

 

 

 

 

 

SERVICEMASTER CONSUMER SERVICES LIMITED PARTNERSHIP

 

By: SMCS HOLDCO, INC., its general partner

 

 

 

 

 

 

 

By:

/s/ Alan J.M. Haughie

 

 

Name:

Alan J.M. Haughie

 

 

Title:

President & Chief

 

 

 

Financial Officer

 

[Signature Page – Revolving Credit Agreement Joinder]

 

--------------------------------------------------------------------------------


 

 

SERVICEMASTER MANAGEMENT CORPORATION

 

 

 

 

 

By:

/s/ Alan J.M. Haughie

 

 

Name:

Alan J.M. Haughie

 

 

Title:

Senior Vice President & Chief

 

 

 

Financial Officer

 

 

 

 

 

 

 

SERVICEMASTER RESIDENTIAL/COMMERCIAL SERVICES LIMITED PARTNERSHIP

 

By: SM CLEAN L.L.C., its general partner

 

 

 

 

 

 

 

 

By:

/s/ Alan J.M. Haughie

 

 

Name:

Alan J.M. Haughie

 

 

Title:

Senior Vice President & Chief

 

 

 

Financial Officer

 

 

 

 

 

 

 

SM CLEAN L.L.C.

 

 

 

 

 

 

 

By:

/s/ Alan J.M. Haughie

 

 

Name:

Alan J.M. Haughie

 

 

Title:

Senior Vice President & Chief

 

 

 

Financial Officer

 

 

 

 

 

 

 

TERMINIX INTERNATIONAL, INC.

 

 

 

 

 

 

 

 

By:

/s/ Alan J.M. Haughie

 

 

Name:

Alan J.M. Haughie

 

 

Title:

Senior Vice President & Chief

 

 

 

Financial Officer

 

[Signature Page – Revolving Credit Agreement Joinder]

 

--------------------------------------------------------------------------------


 

 

SMCS HOLDCO, INC.

 

 

 

 

 

 

 

By:

/s/ Alan J.M. Haughie

 

 

Name:

Alan J.M. Haughie

 

 

Title:

President & Chief Financial

 

 

 

Officer

 

 

 

 

 

 

 

SMCS HOLDCO II, INC.

 

 

 

 

 

 

 

By:

/s/ Alan J.M. Haughie

 

 

Name:

Alan J.M. Haughie

 

 

Title:

President & Chief Financial

 

 

 

Officer

 

[Signature Page — Revolving Credit Agreement Joinder]

 

--------------------------------------------------------------------------------